
	
		I
		112th CONGRESS
		1st Session
		H. R. 1132
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Cohen (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Wu, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency
		  Management Agency to establish a grant program to improve the ability of trauma
		  center hospitals and airports to withstand earthquakes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Infrastructure Earthquake Preparedness Act of
			 2011.
		2.Grant program to
			 assist trauma center hospitals and airports to withstand earthquakes
			(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall establish a program under which the Administrator is authorized to
			 make grants to State and local governments to assist projects that improve the
			 ability to withstand an earthquake of one or both of the following
			 facilities:
				(1)A
			 trauma center hospital in a hazardous seismic zone.
				(2)An airport in a
			 hazardous seismic zone.
				(b)Grant
			 prioritiesIn making a grant
			 under subsection (a), the Administrator shall consider, with respect to a
			 proposed project, the following:
				(1)The vulnerability
			 to an earthquake of the facility to be improved.
				(2)The size of the
			 population served by the facility to be improved.
				(3)The availability
			 of similar facilities in the area surrounding the facility to be
			 improved.
				(4)The ability to
			 withstand an earthquake of the facility to be improved, if the proposed project
			 is not carried out.
				(5)The ability of the
			 proposed project to be carried out without Federal assistance.
				(c)Federal
			 share
				(1)In
			 generalExcept as provided in paragraph (2), the Federal share of
			 the cost of a project carried out using grant funds made available under
			 subsection (a) may not exceed 90 percent.
				(2)ExceptionThe
			 Administrator may treat, with respect to a project, the percentage specified in
			 paragraph (1) as 100 percent, if—
					(A)the Administrator
			 determines there is substantial need for the project; and
					(B)the Administrator
			 determines that the project will not otherwise be carried out.
					(d)Comprehensive
			 strategic response planThe
			 Administrator shall require each State and local government that receives a
			 grant under subsection (a), as a condition of the grant, to submit to the
			 Administrator a comprehensive strategic earthquake response plan for the
			 facility with respect to which the grant was made. Each State and local
			 government may use not more than 5 percent of grant funds made available under
			 subsection (a) to meet the requirement of this subsection.
			(e)Report on use of
			 grant fundsThe Administrator shall require each State and local
			 government that receives a grant under subsection (a), as a condition of the
			 grant, to submit to the Administrator each fiscal year during which grant funds
			 are received a report that—
				(1)lists and
			 describes the activities carried out using grant funds; and
				(2)describes and
			 analyzes the impact of the activities.
				(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)AirportThe term airport has the
			 meaning given that term under section 47102(2) of title 49, United States Code,
			 except that the term is limited to airports located in the United
			 States.
				(2)Hazardous
			 seismic zoneThe term hazardous seismic zone means
			 an area determined by the Administrator, in consultation with the Director of
			 the United States Geological Survey, to have a high probability of experiencing
			 a severe earthquake.
				(3)Trauma center
			 hospitalThe term
			 trauma center hospital means a medical facility determined by the
			 Administrator, in consultation with the Secretary of Health and Human Services,
			 to—
					(A)provide surgical
			 care to trauma patients;
					(B)be located in the
			 United States;
					(C)be obligated to treat all patients without
			 regard to ability to pay; and
					(D)provide care to
			 more than 2,000 individuals admitted for shock trauma each year.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section such sums as may be necessary.
			
